Martin, J.
delivered the opinion of the court This case was remanded from this court, in February, 1825.
The plaintiff holder of a note ofDalon, payable to F. Menard, by whom it was endorsed to Lambert, and by the latter to the plaintifn alleges this note was given by L. Menard, the defendant to Lambert, in payment of a tract of land, for the security of which the defendant mortgagedamongotherproperty,certain slaves. It is stated that the note is unpaid vxl uaiy protested, and that the defendant resides out of ihe state, and the petition concludes with a *99prayer for a writ of attachment against estate and more particularly the mortgaged slaves. One of whom was attached, and af-terwards two others.
Dalon filed a petition of intervention, claiming the three slaves as his property, averring that the deed of sale referred to in the petition (and by which the slaves are alleged to be mortgaged for the payment of the note sued upon) is null and void, having been executed in the name of the defendant, by F. Menard, without authority from the defendant.
The petition of intervention concludes with pleading as exceptions to the plaintiff’s petition, the want of a cause of action against the defendant, and the want of jurisdiction of the district court, as the defendant neither resides, or has property in the state. The defendant pleaded the general issue to this petition of intervention.
The district court being of opinion that there was no evidence of any assent previous, or subsequent, on the part of the defendant to the contract by which the slaves were mortgaged, dismissed the original petition: the plaintiff appealed.
The defendant had pleaded the general issue.
Dennys for the plaintiff, Segkers for the defendant.
Nothing shews that he authorised or ever ° ratified the use of his name in the contracts on which this action is brought. His brother, it . , _ _ is true, contracted m his name and se Jit fort, i. e. covenanted that he had, authority, or would procure the ratification of the defendant, and if it were shewn that he had such authority, or that the defendant had ratified the contract, it would be binding on the defendant; but in the absence of this proof) the district judge acted correctly in dismissing the petition.
It is therefore ordered, adjudged and decreed, that the judgment of the district court be affirmed with costs.